Citation Nr: 1448720	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus Type II, to include as a result of exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal was previously before the Board in October 2013, at which time it was remanded for additional development.  During the course of the remand, the Appeals Management Center (AMC) granted service connection for posttraumatic stress disorder (PTSD).  As this constitutes a full grant of the benefit sought, the PTSD issue is no longer on appeal.


FINDINGS OF FACT

1.  Symptoms of bilateral hearing loss were not continuous since discharge or manifest to a compensable degree within one year of discharge; the Veteran's current bilateral hearing loss is unrelated to noise-exposure in service.

2.  Symptoms of tinnitus were not continuous since discharge; the Veteran's current tinnitus is unrelated to noise-exposure in service.

3.  Resolving doubt in the Veteran's favor, he served in the Republic of Vietnam at various points during the period beginning on January 9, 1962, and ending on May 7, 1975; it is therefore presumed that his diabetes mellitus Type II was caused by exposure to herbicides in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  The criteria for entitlement to service connection for diabetes have been met. 
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.119 (Diagnostic Code 7913) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With regard to the issue of entitlement to service connection for diabetes, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, the RO sent the Veteran correspondence in November 2008 that complied with the notice requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, it is important to note that the Veteran's service records , with the exception of his separation form, are unavailable from the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Significantly, the Veteran was advised of the unavailability of these documents and was advised that he may submit evidence from alternative sources to establish his claim for service connection.  He was also informed that records pertaining to his payroll information from the Defense Finance and Accounting Service (DFAS) were also missing or unavailable, and he demonstrated actual knowledge of this fact during the May 2013 Board hearing.

Pursuant to the Board's October 2013 remand, he was also provided with an NA Form 13055 to complete so that additional efforts could be made to locate records from other sources in an attempt to reconstruct the lost service data.  See M21-MR Part III.iii.2.E.26 (pertaining to records destroyed at the NPRC).  However, the Veteran did not return the completed form, and no further efforts could be undertaken to reconstruct these missing records from alternative locations.  In this regard, it is well established that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran also submitted lay statements and oral testimony during the May 2013 Board hearing in support of his claims.  It is acknowledged that there is a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  In this case, information was solicited regarding the nature and etiology of the Veteran's hearing loss and tinnitus.  Moreover, to the extent that there may be outstanding evidence material to substantiating the claim, the undersigned remanded the appeal in October 2013 so that the Veteran would have an opportunity to submit a NA Form 13055 for the reconstruction of lost service records.  Accordingly, consistent with Procopio and Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

The Veteran was also provided with an audiology examination and addendum reports with respect to his hearing loss and tinnitus.  The Board finds that, collectively, the examination and addendums are adequate; the examiner interviewed the Veteran, solicited what appears to be an accurate history, conducted an audiological and physical evaluation of the ears, and included an adequate rationale for why opinions on nexus could not be reached with respect to hearing loss or tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (a speculative opinion is not inadequate where the examiner explains the opinion or the reasons for the opinion are "otherwise apparent in the Board's review of the evidence").

As a final matter, there has been substantial compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order). As discussed above, pursuant to the remand, the AMC sent the Veteran a NA Form 13055 in January 2014.  Thus, there is no Stegall violation in this case, and the Board may proceed to adjudicate the claims for entitlement to service for bilateral hearing loss and tinnitus without prejudice to the Veteran.



Bilateral Hearing Loss and Tinnitus

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b) by the following:  (1) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (2) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The U.S. Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection based on continuity of symptomatology only pertains to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran is diagnosed with bilateral "sensorineural" hearing loss, which could be considered an "organic disease of the nervous system," the Board will consider whether service connection is warranted based upon continuity of symptomatology for this disorder in the discussion below.

With regard to the first element of service connection, the Veteran was diagnosed with bilateral hearing loss for VA purposes and tinnitus in the May 2012 VA examination.  See 38 C.F.R. § 3.385 (for compensation purposes, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent).  

With regard to the second element of service connection, the Board also finds that the Veteran was exposed to loud noises during service.  In this regard, his Military Occupational Specialty was an aircraft mechanic, and it is consistent with the circumstances of his service that he would have been routinely exposed to loud noises from aircraft.   

However, the Board finds that there is no credible evidence of continuity of symptoms since service.  In this regard, it has not been shown that symptoms of bilateral hearing loss and tinnitus started in service and continued thereafter or that hearing loss manifested to a compensable degree within one year of discharge.  The Board recognizes that, because his service treatment records are missing, the Veteran's subjective account of the onset and duration of hearing loss and tinnitus complaints are especially important.  Unfortunately, the Veteran's recollection of the onset of diminished hearing loss and tinnitus is uncertain.  Initially, in an October 2008 VA treatment report, the Veteran indicated that his decreased hearing "started when he was in the air for[c]e, working around very loud equipment."   However, he stated at the May 2012 VA examination that he had "longstanding" hearing loss but did not give a specific date of onset.  Additionally, he stated that he could not remember when his tinnitus "wasn't there" but also could not remember if he had tinnitus prior to or even during service.   When asked about the onset of hearing loss symptoms and whether he noticed problems with hearing during service at the May 2013 Board hearing, the Veteran responded, "Somewhat.  It was worse right after a long flight . . . and then after a day or two it would get better but that was where I would feel like it began."  Board Hearing Transcript at p. 4 (emphasis added).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the uncertainty of the Veteran's recollections about when he began to experience continuous diminished hearing and tinnitus is a factor that weighs against his credibility.  

Therefore, continuity of symptomatology has not here been established by credible evidence.  Moreover, because the Veteran's account of the onset of continuous symptoms is not probative, and there is no credible evidence to establish otherwise, it cannot be said that symptoms of either bilateral hearing loss or tinnitus were present since service or that hearing loss manifested to a compensable degree within one year thereafter.  Therefore, the Board finds that the Veteran's bilateral sensorineural hearing loss, which may be considered an organic disease of the nervous system, is not subject to service connection notwithstanding the application of 38 C.F.R. §§ 3.307 and 3.309.

Nor does the evidence otherwise establish a nexus between active duty service and current complaints.  In this case, the Veteran underwent a VA audiological examination in May 2012, and addendum reports were obtained in September 2012 and November 2012 to ascertain the likely etiology of the Veteran's bilateral hearing loss and tinnitus, respectively.  It was explained that, for each disability, the "[c]laims file became available for review.  No service treatment records were located in the claims file."  Significantly, however, "[w]ithout audiometric data from enlistment, separation or time in service, [an] opinion cannot be made . . . without resorting to mere speciation."  It was further stated that, for his bilateral hearing loss, this "could just as well be attributed to the aging process (presbycusis) and/or reported and unreported occupational and recreational noise exposure."  The Board notes that the Veteran reported occupational and recreational noise exposure to the examiner, stating that he performed maintenance on machinery for 7-8 years, drove a truck for over fifteen years, and used to hunt.  With respect to tinnitus, it was noted that during the interview, the Veteran "was unable to provide onset of tinnitus.  When asked if he had tinnitus prior to or during service, [the V]eteran reported that he could not remember."  

Read as a whole, the conclusions for why an opinion could not be rendered are supported by an adequate rationale; the absence of service treatment records in this case hinders an educated guess at the likelihood that the disabilities are related to service, especially in light of the other possible etiologies of hearing loss and the Veteran's inability to date the onset of his tinnitus symptoms with specificity.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (a speculative opinion is not inadequate where the examiner explains the opinion or the reasons for the opinion are "otherwise apparent in the Board's review of the evidence"); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that the Court must review an examination report "as a whole" to determine whether the Board clearly erred in assessing the adequacy of the report).  Because nexus opinions could not be rendered without resort to speculation, the May 2012 VA examination and subsequent addendum reports are not given any probative weight.  

Unfortunately, there is no other competent nexus evidence of record that establishes a link between the Veteran's current disabilities and noise exposure in service.  The Veteran, as a lay person, has not demonstrated that he possesses the knowledge and expertise to provide an opinion as to the question of medical causation in order to competently address whether his hearing loss and tinnitus are related to service.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, interpreting audiometric changes and determining the cause of hearing loss and/or tinnitus require expertise and are questions outside of the realm of knowledge of a layperson using his/her senses.  Rather, these complexities require expertise.  Therefore, although competent to report symptoms of ringing of the ears and diminished hearing, the Veteran is not competent to offer an opinion regarding whether his current bilateral hearing loss and tinnitus are related to military service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  It simply cannot be said that the evidence rises to the level of equipoise with respect to this element.  Accordingly, the third element needed to establish service connection, a nexus between active duty service and current complaints, has not been satisfied.

For the reasons explained above-and notwithstanding the Board's careful consideration of the benefit of the doubt rule in this case in which service records are missing-the Veteran's claims for service connection for bilateral hearing loss and tinnitus must be denied.




Diabetes Mellitus Type II

For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

If a veteran was exposed to herbicide agents during active military, naval, or air service and the requirements of 38 C.F.R. § 3.307(a) are met, certain diseases shall be service-connected, even if there is no record of such disease during service.  The enumerated diseases that will be presumed to be related to service as a result of exposure to herbicides include type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e) (2014).

As an initial matter, the Board finds that the Veteran has a current disability of diabetes mellitus Type II.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  In this regard, VA treatment records reflect a diagnosis of diabetes mellitus Type II since 1995.   See, e.g., April 2009 VA treatment report.  

Having found that the evidence establishes that the Veteran has a current disorder of diabetes mellitus Type II, the Board must now determine whether the remaining elements for service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 have been met.  First, notwithstanding the unavailability of the Veteran's service treatment and personnel records, the Board finds that there is sufficient evidence to establish that the Veteran served in the Republic of Vietnam during the applicable time period.  In this regard, the Veteran consistently reported that he occasionally was required to travel in-country, sometimes staying for several weeks, as part of his duties as an aircraft mechanic.  See Board Hearing Transcript at p. 6 ("usually we [would] stay for 10 days but most of the time, we could stay up to three months").  He stated that his "job was to carry in supplies and mail and bring out the mail and wounded. . . . Once in a while, we would brin[g] the dead [who] were to be flown home."  See April 2014 statement.  His DD-214 confirms his MOS as a "MAINT SPECL (APR)," with a related civilian occupation as an "AIRPLANE MECH."  He also stated that he sometimes "flew [to Vietnam] from the Philippines," including during his first trip to Vietnam in 1965.  See Board Hearing Transcript at p. 7.  

Significantly, in support of his lay statements, the Veteran was able to obtain documentation verifying a permanent change of station to Taiwan, and an August 2014 response from the Joint Services Records Research Center (JSRRC) stated that, following the change of station to Taiwan, "the history documents that . . . 16 aircraft and 24 crews were deployed to Clark AB, Philippines, which was used as a departure point for missions to all parts of Southeast Asia, particularly Vietnam."  (Emphasis added).  

Although the JSRRC also stated that the history "does" document that the 314th OMS was in Tan Son Nhut or Cam Rahn Bay, Vietnam, this statement appears to be a typographical error, since read in context of the remainder of the paragraph, it seems that Vietnam service could not be verified based on the review of the unit's history without the Veteran's AF Form 7 maintained in his personnel file.  Rather, read in context, it seems that the JSRRC intended to state that the history "does not" show that the unit was in Tan Son Nhut or Cam Rahn Bay, Vietnam.  Nonetheless, even without personnel records expressly identifying the Veteran's temporary duty assignments to Vietnam, the evidence furnished by JSRRC satisfactorily corroborates the Veteran's statements that he travelled to the Republic of Vietnam on various assignments as an aircraft crew member.  Indeed, the definition of "[s]ervice in the Republic of Vietnam" includes service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2014).  Having determined that the evidence supports the premise that the Veteran temporarily travelled to Vietnam as part of his MOS, it is therefore presumed that he was exposed to an herbicide agent under 38 C.F.R. 
§ 3.307(a)(6). 

Finally, under the provisions of 38 C.F.R. § 3.309(e), the Veteran's diabetes mellitus Type II is presumed to have been caused by his exposure to herbicides in Vietnam.  After carefully reviewing VA treatment records, the severity of his diabetes suggests that it has manifested to a compensable degree because, at the very least, a restriction of diet is necessary.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).   In fact, it appears that the Veteran was prescribed insulin for diabetes as early as 2001.  See August 2004 VA treatment record (noting that the Veteran had been on insulin for three years).  

For the reasons set forth above, the Board finds that service connection is warranted for diabetes mellitus Type II on a presumptive basis.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for diabetes mellitus Type II is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


